ZARELLA, J., with whom SULLIVAN, C. J.,
joins, concurring. I agree with the majority’s conclusion in this case but write separately to reaffirm my continuing belief in the plain meaning rule as expressed in my dissenting opinion in State v. Courchesne, 262 Conn. 537, 597, 618-19, 816 A.2d 562 (2003) (Zarella, J., dissenting). Accordingly, I see no need for the majority to look farther than the text of the Connecticut Product Liability Act (act), General Statutes § 52-572m et seq., to reach its conclusion that the exclusivity provision of the act applies only to actions seeking damages for personal injuries, including wrongful death, or property damage caused by the defective product.